ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_03_EN.txt. 29

DECLARATION OF JUDGE RANJEVA
[Translation]

The present Order confirms — if any confirmation was needed — the
Jurisprudence of the Chamber in the case concerning the Frontier Dispute
(Provisional Measures, Order of 10 January 1986, I. C.J. Reports 1986,
pp. 3 et seq.). The operative part does not confine itself to the indication
of measures preserving rights in the traditional sense; it directly invites
the Parties to take measures of a military nature: cessation of hostilities,
refraining from any action by armed forces, freezing of the positions of
the armed forces. A new “given” in international judicial relations is thus
confirmed, that is, incidental proceedings consisting of a request for pro-
visional measures owing to the occurrence of an armed conflict, grafted
on to a legal dispute.

In that case, the indication of measures that may have a military char-
acter does not form part of a general regulatory function, which neither
the Charter nor the Statute has conferred upon the Court. Such decisions
represent, on the one hand, measures required by the circumstances of
the case which are evaluated by the Court in the exercise of its discre-
tionary power and, on the other hand, a contribution by the Court to
ensuring the observance of one of the principal obligations of the United
Nations and of all its organs in relation to the maintenance of interna-
tional peace and security. The latter consideration explains more particu-
larly the Court’s position on a possible additional condition for the indi-
cation of provisional measures, that is, the prima facie admissibility of
the principal Application (see paragraph 33 of the Order). By their
nature, provisional measures fall within the Court’s judicial functions
and form part of the Court’s responsibility for evaluating the circum-
stances: risks of irreparable damage to the rights of the parties, urgency,
etc., and the measures required.

(Signed) Raymond RANJEVA.

20
